UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6012


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ERIC GILES,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:09-cr-00203-RJC-DCK-1)


Submitted:    May 13, 2016                 Decided:   June 17, 2016


Before MOTZ, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Giles, Appellant Pro Se.      Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Giles appeals the district court’s order denying his

Fed. R. Crim. P. 33 motion for a new trial, which Giles filed

pro   se.     We   have   reviewed    the   record    and    find    no    abuse   of

discretion in either of the identified bases for the district

court’s ruling.        See United States v. Robinson, 627 F.3d 941,

948    (4th     Cir.      2010)   (providing         standard       of     review).

Accordingly, we affirm for the reasons stated by the district

court.      See United States v. Giles, No. 3:09–cr–00203–RJC-DCK–1

(W.D.N.C.     Sept.    15,   2015).    We    dispense       with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                        2